Napton, J.,

delivered the opinion of the Court.

This was an action by petition in debt, brought by Crockett Harrison against Reuben M. Renfro, accompanied by an attachment against two •slaves, alledged to be the property of sáid Renfro. There was no personal service of the writ upon Reuben M. Renfro, he not having been in this State for several years ; but an order of publication was made. At the retufn term, Chloe Renfro filed her interpleader in the cause, claiming the attached slaves. Issue was taken and tried, and a verdict found for Harrison. In the course of the trial, the interpleadant took exception to various acts of the Circuit Court. It was proved for the interpleadant that the slaves in controversy were the property of her deceased husband, Absalom Renfro ; that by the will of the said Absalom Renfro, these slaves, together with all his other slaves, were bequeathed to said Chloe for life or widowhood ; remainder to the children of said Absalom and Chloe in equal shares. It was also proved that said Chloe had been in possession of .the slaves attached, ever since the death of her husband.
William Stephens, who had married a daughter of the interpleadant^ was offered as a witness to establish the above facts, but was objected td as incompetent, and rejected by the Court. Joseph Renfro, a son, was also rejected on the same ground. Exceptions were taken on this point.
On behalf of Harrison, the defendant in error and plaintiff in the attachment, it was provedthátthe interpleadant, being anxious to relinquish to her children all interest in fourteen of the slaves left to her by the will of her husband, made known this determination to her children living in the neighborhood. Reuben (the defendant in this suit) had been absent for several years, and Elijah Stephens (a witness) was requested to write *414to him and ascertain whether he was willing to the proposed division. This the witness did, and he also saw the answer which Mrs. R. received, and the answer, as the witness stated, contained his assent to the proposed division of the negroes. This was objected to and an exception taken.
It appeared from the testimony of this same witness, that all the children, except Reuben, were together when the division was actually made. A conveyance, written by the witness,-of the interest of Mrs. Renfro, was given in evidence, though it was .objected to as not proved in conformity with the statute of 1835 concerning slaves. (Ch. 3. sec. 1.) The division was made on this wise. The witness and two friends called in for the purpose, valued the slaves ; they were then put up to the highest bidder, each child having a right to buy to the extent of his share, and if the purchase exceeded that sum, the excess was to be accounted for to those whose bids fell short of their proportion. This witness testified further, that Skelton Renfro, who was present, stated that when he was at Galena, (more than a year before) his brother Reuben had requested him to act for him in the division of the slaves. This testimony was objected to, but admitted. The witness further .stated, that Skelton then bid in the two slaves in controversy for Reuben, it being-the highest bid, and exceeding the share he was entitled to about as much as one Ridgeway’s fell short. Accordingly Ridgeway proposed that he would retain possession of the slaves until the difference was paid, but the old lady objected and said she would keep them herself until Reuben came for them. They thus remained in her possession until attached.
The Court instructed the jury, among other things: 1. That if the deed of relinquishment was executed by Chloe Renfro, 'and if in pursuance of it she permitted the children or any of them to take possession-of the slaves, and have them valued and sold for division, such acts are evidence of actual delivery of possession to such children. 2. That the deed of relinquishment, being a beneficial gift, the law presumes that each of the parties accepted it, although ignorant of the deed, unless a dissent is proved. 3. If the parties interested in the slaves admitted the acts of Skelton Renfro, as agent for Reuben, and Chloe Renfro assented by her acts to his so acting, she cannot now deny that agency. Such an agency need not be proved in writing, but a parol power is sufficient in law to authorize the agent to act. 4. That if they find a delivery up of any of the negroes to any of the grantees by Mrs. R., such delivery is good against her as a delivery to all the grantees of the deed.
Several points have been presented in this case, a portion of which *415only it will be necessary to investigate. The prominent error in this ease, is the opinion entertained by the Circuit Court that the assent of Reuben Renfro to the division of the slaves made in his absence might be presumed, upon the principle that every man .may be supposed willing to accept a beneficial grant. If we could see certainly that the relinquishment of the life estate of his mother would, under all circumstances, be beneficial to Reuben, there could be no objections to the instruction given by the Circuit Court on this head, or to the several other instructions which grew out of this proposition. But it is quite obvious that this particular division of these slaves might be altogether unsatisfactory to Reuben, who had a vested remainder in a certain share or proportion of them of which he could not be deprived. The value of the life estate of. Mrs. Renfro, and the price at which the slaves were apportioned to him, would be circumstances likely to effect his determination in acceding to or dissenting from the proposed deed. The second instruction, therefore, put the case to the jury upon the ground that no assent of Reuben’s to the deed of Mrs. Renfro, and of course that no delivery of the negroes to Reuben in accordance with the deed was necessary to be proved. It.is true that an attempt was made to prove a delivery of the slaves attached to the agent of Reuben, or at least the assent of Reuben by his agent, to the division that "was made, but the testimony was clearly illegal. Had the agency of Skelton Renfro been proved, his acts and declarations, so far as they were within the scope of his agency, might have been given in evidence against Reuben M. Renfro. But the only proof of the agency was the declaration of Skelton testified to by Elijah Stephens, which was merely hearsay evidence.
The case then stands without any legal proof of the assent of Reuben to the deed of gift or of any delivery to him or his authorised agent. It must follow, if this be the actual state of the facts, that the interest of Reuben never passed from the interpleadant, whatever effect may be given to the deed, so far as the other children were concerned.
The exclusion of the two witnesses, the son and son-in-law of Chloe Renfro, has been made a point in the argument for the reversal of the judgment. Whether the Court decided right or wrongly on this point cannot be of any consequence, as the same facts proposed to be proved by these witnesses were proved by another witness to whom no objections were made, and those facts moreover appear not to have been contested in the case. Under these circumstances it would be useless to enter into any investigation of the competency of these witnesses.
The other Judges concurring, the judgment is reversed and cause remanded.